
	
		III
		110th CONGRESS
		1st Session
		S. RES. 280
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2007
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Anaheim Ducks for
		  winning the 2007 Stanley Cup Championship.
	
	
		Whereas, on June 6, 2007, the Anaheim Ducks (referred to
			 in this preamble as the Ducks) won their first National Hockey
			 League Stanley Cup Championship by defeating the Ottawa Senators by a score of
			 6 to 2 in the fifth game of the Stanley Cup finals;
		Whereas the Ducks are the first National Hockey League
			 franchise to bring the Stanley Cup to the State of California;
		Whereas the Ducks won the first Pacific Division
			 Championship and the second Western Conference title in franchise history
			 before winning the Stanley Cup;
		Whereas the Ottawa Senators displayed the qualities of
			 worthy opponents and played a hard-fought series against the Ducks;
		Whereas the Ducks finished the regular season with the
			 best record in the 13 year history of the franchise, with 48 wins, 20 losses,
			 and 14 overtime losses, for a total of 110 points;
		Whereas the Ducks players Francois Beauchemin, Ilya
			 Bryzgalov, Sebastien Caron, Ryan Carter, Joe DiPenta, Ryan Getzlaf,
			 Jean-Sebastien Giquere, Mark Hartigan, Kent Huskins, Chris Kunitz, Ric Jackman,
			 Todd Marchant, Brad May, Andy McDonald, Drew Miller, Travis Moen, Joe Motzko,
			 Scott Niedermayer, Rob Niedermayer, Sean O'Donnell, Samuel Pahlsson, George
			 Parros, Dustin Penner, Corey Perry, Chris Pronger, Aaron Rome, Teemu Selanne,
			 Ryan Shannon, and Shawn Thorton exemplify the team motto, Heart,
			 Sacrifice, and Passion;
		Whereas team captain Scott Niedermayer earned the Conn
			 Smythe Trophy as the most valuable player in the 2007 Stanley Cup
			 Playoffs;
		Whereas team and community leader Teemu Selanne won his
			 first Stanley Cup in an illustrious 15 year career that has brought pride and
			 excitement to Orange County, California;
		Whereas, under the direction of head coach Randy Carlyle
			 and Assistant Coaches Newell Brown and Dave Farrish, the Ducks have reached the
			 Western Conference Finals in 2 consecutive seasons and have earned a reputation
			 as 1 of the best teams in the league;
		Whereas General Manager Brian Burke has exercised
			 impeccable vision in building a strong, competitive, and exciting team in
			 Anaheim;
		Whereas team owners Henry and Susan Samueli have infused
			 the Ducks with a winning spirit and have demonstrated an unparalleled
			 commitment to hockey fans and the community;
		Whereas Ducks fans are enthusiastic and passionate about
			 the team and the sport of hockey and are integral to the success of the Ducks,
			 and the National Hockey League, in the State of California;
		Whereas the Ducks have established a winning tradition in
			 Orange County;
		Whereas the Ducks exemplify the championship spirit of the
			 State of California; and
		Whereas the Ducks won the 2007 Stanley Cup Championship in
			 a convincing fashion: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Anaheim Ducks for winning their first Stanley Cup Championship;
			(2)congratulates the
			 Anaheim Ducks for winning the first Stanley Cup Championship in the history of
			 the State of California; and
			(3)commends the
			 players, coaches, managers, and owners of the Anaheim Ducks for their heart,
			 sacrifice, and passion.
			
